UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2175


In re: MARVIN CORNELIUS BRISCOE,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                     (8:19-cr-00003-PWG-1; 8:20-cv-02094-PWG)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marvin Cornelius Briscoe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Cornelius Briscoe petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an order from

this court directing the district court to act. The present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2